DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuta (US 20170357353).
Regarding claim 1, Katsuta discloses (Figs. 1-21) a thin film transistor substrate having a display area (DA) and a non-display area (NDA) surrounding the display area, comprising: a plurality of pixels (PX) in the display area and arranged in a matrix comprising columns along a first direction and rows along a second direction intersecting the first direction; a plurality of gate driving units (GD, GSR) in the non-display area and arranged in a column along the second direction, a gate driving unit (GD, GSR) at the head of the column of the plurality of gate driving units being defined as a first-stage gate driving unit (GD, GSR), and a gate driving unit at the end of the column of the plurality of gate driving units being defined as a final-stage gate driving unit (GD, GSR), each of the plurality of gate driving units having an input terminal (portion on side of GW) and an output terminal (portion on side of GL), the output terminal of each of the plurality of gate driving units being electrically connected to one of rows of the plurality of pixels (PX); a plurality of test pads (TPD) in the non-display area configured for signal testing of the thin film transistor substrate; a first function line (CML, GDW, GW, VCDL) in the non-display area; and a first-stage gate output signal line (GL) in the non-display area, the first-stage gate output signal line being electrically connected to the output terminal of the first-stage gate driving unit, wherein the first function line (CML, GDW, GW, VCDL) has a first function and is multiplexed as a connecting line between the first-stage gate output signal line and one of the plurality of test pads (TPD); and the first-stage gate output signal line is configured to be electrically insulated from the first function line when the first function line performs the first function (sections 0069-0074), and to be electrically connected to the first function line when the first function line is multiplexed as the connecting line.
Regarding claim 2, Katsuta discloses (Figs. 1-21) the first function line (CML, GDW, GW, VCDL) is an electrostatic protection line, and the first function is electrostatic protection.
Regarding claim 3, Katsuta discloses (Figs. 1-21) a plurality of common electrode lines (CML, GDW, GW, VCDL) in the non-display area, wherein the first function line is one of the plurality of common electrode lines, and the first function is to provide a common voltage.
Regarding claim 4, Katsuta discloses (Figs. 1-21) a second function line (CML, GDW, GW, VCDL) and a final-stage gate output signal line (GL) in the non-display area, wherein the final-stage gate output signal line is electrically connected to the output terminal of the final-stage gate driving unit, the second function line has a second function and is multiplexed as a connecting line between the final-stage gate output signal line and one of the plurality of test pads (TPD); the final-stage gate output signal line is configured to be electrically insulated from the second function line when the second function line performs the second function (sections 0069-0074), and to be electrically connected to the second function line when the second function line is multiplexed as the connecting line between the final-stage gate output signal line and one of the plurality of test pads.
Regarding claim 5, Katsuta discloses (Figs. 1-21) a plurality of gate signal lines (GL) in the non-display area, wherein each of the plurality of gate signal lines is electrically connected to the input terminal of one of the plurality of gate driving units (GD, GSR), the second function line (CML, GDW, GW, VCDL) is one of the plurality of gate signal lines, and the second function is to transmit control signals for controlling the plurality of pixels to the plurality of gate driving units.
Regarding claim 6, Katsuta discloses (Figs. 1-21) a substrate (SUB1), a first metal layer (CML, GDW, GW, VCDL, GL) on the substrate, and a first insulating layer (14) on the substrate and covering the first metal layer, wherein the first insulating layer is electrically insulated, the first metal layer comprises the first-stage gate output signal line, the final-stage gate output signal line, the first function line, and the second function line.
Regarding claim 8, Katsuta discloses (Figs. 1-21) the first function line, the second function line, the first-stage gate output signal line, the final-stage gate output signal line, the plurality of gate signal lines, the plurality of test pads and the plurality of gate driving units are on a same side of the display area (DA).
Regarding claim 9, Katsuta discloses (Figs. 1-21) a plurality of other gate driving units (GD, GSR) in the non-display area opposite to the side of the non-display area (NDA) having the plurality of gate driving units; the plurality of gate driving units is connected to even rows of the plurality of pixels, and the plurality of other gate driving units is connected to odd rows of the plurality of pixels.
Regarding claim 10, Katsuta discloses (Figs. 1-21) a liquid crystal display panel, comprising a thin film transistor substrate (SUB1), a color filter substrate (SUB2) opposite to the thin film transistor substrate, and a liquid crystal layer (LQ) between the thin film transistor substrate and the color filter substrate, the thin film transistor substrate having a display area (DA) and a non-display area (NDA) surrounding the display area, comprising: a plurality of pixels (PX) in the display area and arranged in a matrix comprising columns along a first direction and rows along a second direction intersecting the first direction; a plurality of gate driving units (GD, GSR) in the non-display area and arranged in a column along the second direction, a gate driving unit (GD, GSR)  at the head of the column of the plurality of gate driving units being defined as a first-stage gate driving unit (GD, GSR), and a gate driving unit at the end of the column of the plurality of gate driving units being defined as a final-stage gate driving unit (GD, GSR), each of the plurality of gate driving units having an input terminal (portion on side of GW) and an output terminal (portion on side of GL), the output terminal of each of the plurality of gate driving units being electrically connected to one of rows of the plurality of pixels (PX); a plurality of test pads (TPD) in the non-display area configured for signal testing of the thin film transistor substrate; a first function line (CML, GDW, GW, VCDL) in the non-display area; and a first-stage gate output signal line (GL) in the non-display area, the first-stage gate output signal line being electrically connected to the output terminal of the first-stage gate driving unit, wherein the first function line (CML, GDW, GW, VCDL) has a first function and is multiplexed as a connecting line between the first-stage gate output signal line and one of the plurality of test pads (TPD); and the first-stage gate output signal line is configured to be electrically insulated from the first function line when the first function line performs the first function (sections 0069-0074), and to be electrically connected to the first function line when the first function line is multiplexed as the connecting line.
Regarding claim 11, Katsuta discloses (Figs. 1-21) the first function line (CML, GDW, GW, VCDL) is an electrostatic protection line, and the first function is electrostatic protection.
Regarding claim 12, Katsuta discloses (Figs. 1-21) the thin film transistor substrate further comprises a plurality of common electrode lines (CML, GDW, GW, VCDL) in the non-display area, wherein the first function line is one of the plurality of common electrode lines, and the first function is to provide a common voltage.
Regarding claim 13, Katsuta discloses (Figs. 1-21) the thin film transistor substrate further comprises a second function line (CML, GDW, GW, VCDL) and a final-stage gate output signal line (GL) in the non-display area, wherein the final-stage gate output signal line is electrically connected to the output terminal of the final-stage gate driving unit, the second function line has a second function and is multiplexed as a connecting line between the final-stage gate output signal line and one of the plurality of test pads (TPD); the final-stage gate output signal line is configured to be electrically insulated from the second function line when the second function line performs the second function (sections 0069-0074), and to be electrically connected to the second function line when the second function line is multiplexed as the connecting line between the final-stage gate output signal line and one of the plurality of test pads.
Regarding claim 14, Katsuta discloses (Figs. 1-21) the thin film transistor substrate further comprises a plurality of gate signal lines (GL) in the non-display area, wherein each of the plurality of gate signal lines is electrically connected to the input terminal of one of the plurality of gate driving units (GD, GSR), the second function line (CML, GDW, GW, VCDL) is one of the plurality of gate signal lines, and the second function is to transmit control signals for controlling the plurality of pixels to the plurality of gate driving units.
Regarding claim 15, Katsuta discloses (Figs. 1-21) the thin film transistor substrate further comprises a substrate (SUB1), a first metal layer (CML, GDW, GW, VCDL, GL) on the substrate, and a first insulating layer (14) on the substrate and covering the first metal layer, wherein the first insulating layer is electrically insulated, the first metal layer comprises the first-stage gate output signal line, the final-stage gate output signal line, the first function line, and the second function line.
Regarding claim 17, Katsuta discloses (Figs. 1-21) the first function line, the second function line, the first-stage gate output signal line, the final-stage gate output signal line, the plurality of gate signal lines, the plurality of test pads and the plurality of gate driving units are on a same side of the display area (DA).
Regarding claim 18, Katsuta discloses (Figs. 1-21) the thin film transistor substrate further comprises a plurality of other gate driving units (GD, GSR) in the non-display area opposite to the side of the non-display area (NDA) having the plurality of gate driving units; the plurality of gate driving units is connected to even rows of the plurality of pixels, and the plurality of other gate driving units is connected to odd rows of the plurality of pixels.
Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the thin film transistor substrate of claim 7, in particular the limitations of a second metal layer on the first insulating layer, wherein the second metal layer comprises a first trace and a second trace; along a thickness direction of the substrate, projections of two ends of the first trace on the first insulating layer respectively overlap with projections of the first-stage gate output signal line and the first function line on the first insulating layer; when the first function line is multiplexed as the connecting line, the two ends of the first trace are configured to be fused with the first-stage gate output signal line and the first function line by laser to allow the first-stage gate output signal line to be electrically connected to the first function line; along the thickness direction of the substrate, projections of two ends of the second trace on the first insulating layer respectively overlap with projections of the final-stage gate output signal line and the second function line on the first insulating layer; when the second function line is multiplexed as the connecting line, the two ends of the second trace are configured to be fused with the final-stage gate output signal line and the second function line by laser to allow the final-stage gate output signal line to be electrically connected to the second function line. The prior art does not disclose or suggest the liquid crystal display panel of claim 16, in particular the limitations of the thin film transistor substrate further comprises a second metal layer on the first insulating layer, wherein the second metal layer comprises a first trace and a second trace; along a thickness direction of the substrate, projections of two ends of the first trace on the first insulating layer respectively overlap with projections of the first-stage gate output signal line and the first function line on the first insulating layer; when the first function line is multiplexed as the connecting line, the two ends of the first trace are configured to be fused with the first-stage gate output signal line and the first function line by laser to allow the first-stage gate output signal line to be electrically connected to the first function line; along the thickness direction of the substrate, projections of two ends of the second trace on the first insulating layer respectively overlap with projections of the final-stage gate output signal line and the second function line on the first insulating layer; when the second function line is multiplexed as the connecting line, the two ends of the second trace are configured to be fused with the final-stage gate output signal line and the second function line by laser to allow the final-stage gate output signal line to be electrically connected to the second function line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES S CHANG/            Primary Examiner, Art Unit 2871